Title: From John Adams to Harrison Gray Otis, 17 March 1823
From: Adams, John
To: Otis, Harrison Gray



Dear Sir.
Quincy March 17th. 1823.

I have received your kind letter of the 12th. march instant—The contents of which are entirely satisfactory to me—Your memory is quite as particular as I could expect any Gentleman of the company to retain, except myself. I must confess I was very sure on the subject of my mission to France I was attacked by two armies, a french army and an English army—each warring upon me to conquer me into an alliance with its nation; I was running the gauntlet between the two, all the way fighting both—and the Senate behaving as if possessed of the devil in their nocturnal concurses at Binghams—and sending to me, committees, after committees to insult me. to my However I fought my way through conquered both armies, carried my Country safe into harbour—left her at peace with all nations, civilized and savage, in possession of navy yards that would now sell for ten times their cost, an abundance of Ship timber of the very best quality—Ships and Officers of the best Character and quality who have since carried the country to a hight of glory which it never before attained and a treasury rich with five millions of dollars—I felt it is true like Epaminondus Chevalier Bayard and General Wolf in the Arms of Victory—and in my opinion then, and ever since covered with glory. And posterity if it ever knows the truth will sanction my sentiment—for I did then apply to myself the figure of the miser populus me sibilat sed plaudo me ipsum.—
There is but one more of those private sodalities which I recollect with any dissatisfaction, and that is one at which I believe you were not present—It was after the return of our ambassadors from France with a demand for an apology from me for my Speeches to Congress and answers to addressees. And a still grosser demand for argent, beacoup d’argent? At this little company Gen. Smith and Mr. Bayard were two. The rest of the company I do not recollect at present. The conversation turned on the French  demand of apologies and tribute. The whole company appeared to think & feel as I did, except Gen. Smith who spoke out boldly that our Ministers ought to have stipulated to pay the money—This opinion amazed me, and I said “Gen. Smith, I cannot reconcile that sentiment with political independence, republican virtue, or even a moral sense.” I recollect nothing more harsh or more severe than that. I thought that these club dinners were subrosa and as confidential as the private suppers of Frederick the great with Voltaire, Maupertuis, and the Marquis and D’Argent But it seems that some Gentleman of the company was pleased to communicate it to the Marylanders who at the ensuing election of Gen. Smith, propagated as an argument against him, that he had been reprehended by the President at his table; Frivolous as this argument was the Gen. thought fit to procure a certificate from Mr. Bayard which was published—in which he called my observations a hasty speech of the President that to be sure ought to be, And I suppose was considered a sufficient answer to the popular allegation against the Gen—The General however considered this as a proof of my personal enmity to him in which he was most assuredly entirely mistaken; for from personal intercourse between me and my family, And him, and his family, and from a family connexion between his family and mine,—my personal partialities were entirely in his favour—
I have the honour to be Sir / your obliged humble Servant
John Adams